DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (2014/0209708).
Regarding claim 1, Tsai shows a shower, comprising: a first shower assembly (11), having a first inlet bore (12) and a first outlet bore (13) individually separated from each other; a rotatable valve (4), having two diverter flow paths (one fore 13 the other of 5)which are separated from each other, and having a second inlet bore (inlet to 4) and a second outlet bore (outlet to 4), wherein the second inlet bore communicates with the second outlet bore (fig 4): and a second shower assembly (8) having a third outlet bore (84) communicating with the second outlet bore, wherein the second shower assembly is connected to the rotatable valve (fig 2, 4), and the second shower assembly is turnable relative to the first shower assembly to rotate the rotatable valve (fig 5); when the second shower assembly is turned to rotate the rotatable valve, the first outlet bore of the first shower assembly, the second inlet bore of the rotatable valve or the both communicate with the first inlet bore through at least one of the diverter flow paths of the rotatable valve ([0034, 0035, 0036]), wherein the second inlet bore and the second 
Regarding claim 2,  the first inlet bore and the first outlet bore of the first shower assembly are coplanar (fig 4).
Regarding claim 4,  the second inlet bore is open on a side wall of the rotatable valve, and the second outlet bore is open on an end of the rotatable valve The opening of both the first and second bore are on an end side wall of the valve. the claim does not require the end to be a different surface than the sidewall).  
Regarding claim 10, the first shower assembly and the second shower assembly have a plurality of positioning angles therebetween (fig 5).
Regarding claim 11,  the positioning angles between the first shower assembly and the second shower assembly comprises a first positioning angle, a second positioning angle and a third positioning angle; the diverter flow paths have a first flow path and a second flow path individually separated from each other (fig 4 and 5).
Regarding claim 12, when the first shower assembly and the second shower assembly stay at the first positioning angle, the first outlet bore communicates with the first inlet bore through the first flow path, but the second outlet bore and the second flow path are blocked, whereby to merely outlet from the first shower assembly [0035].
Regarding claim 13, the first positioning angle is in a range of 0° to 90deg [0035].

Regarding claim 15, wherein the second positioning angle is greater than 90deg, and is less than and equal to 150deg (this depends on where you are measuring the angle from).  
Regarding claim 16,  wherein when the first shower assembly and the second shower assembly stay at the third positioning angle, the second inlet bore communicates with the first inlet bore through the second flow path, but the first outlet bore and the first 9flow path are blocked, whereby to merely outlet from the second shower assembly [0034].
Regarding claim 17,  the third positioning angle is greater than 150, and is less than and equal to 180deg (this depends on where you are measuring the angle from).  
Regarding claim 18,  wherein the second shower assembly is in a ring shape, and winds around the first assembly (fig 2).
Regarding claim 19, wherein the rotatable valve is positioned on an edge of the first shower assembly, and the second shower assembly is connected to the first shower assembly at the edge of the first shower assembly through the rotatable valve (fig 4).
Regarding claim 20,  wherein the first shower assembly has an outer profile, and the second shower assembly has an inner profile fitting the outer profile (fig 4, fig 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (2014/0209708) in view of Lin (6,286,158).
Regarding claim 5, Tsai shows all aspects of the applicant’s invention as in claim 1, but fails to show the rotatable valve comprises a first sealing ring to separate one of the diverter flow paths from the other one of the diverter flow paths.
However,   Lin teaches a rotatable valve (7) having a sealing ring (the O-ring between 7 and 64) to separate one of the diverter flow paths (inside 7) from the other one of the diverter flow paths (inside 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the O-ring seal of Lin to the rotatable valve of Tsai, in order to create a seal between its flow path and the flow path of element 1.
Regarding claim 6, the first sealing ring is tilted to wind around the rotatable valve (it is tilted at 90 degrees with respect to the central axis of the valve body 4), whereby to separate one of the diverter flow paths from the other one of the diverter flow paths.  

Regarding claim 8, the above combination shows all aspects of the applicant’s invention as in claim 5, but fails to disclose wherein the rotatable valve comprises a second sealing ring for sealing the first outlet bore.  
 However,   Lin teaches a rotatable valve (7) having sealing ring (the O-ring between 7 and 64) to separate one of the diverter flow paths (inside 7) from the other one of the diverter flow paths (inside 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the O-ring seal of Lin to the rotatable valve of Tsai, and locate it for sealing the first outlet bore between 1 and 4), in order to create a seal between the first outlet bore an the valve element 4.
Regarding claim 8, the seal and the first outlet bore are circular.

Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive.
The applicant’s argue that the second inlet bore and the second outlet bore of Tsai are co planar and do not open in different directions.
The examiner respectfully disagrees.
The second inlet bore and second outlet bore of Tsai are not coplanar and open in different directions as shown in the marked up figure below.

    PNG
    media_image1.png
    378
    301
    media_image1.png
    Greyscale


The fluid has to enter element 4 through the side wall opening since figure 4 clearly shows the incoming fluid from 16 hitting the side wall of 4. Figure 1 and the marekd up portion of figure 1 above both show what looks like an opening in the side of 4. That opening is the second inelt bore. The second outlet bore is also shown in figure 1 and the marked up figure above.




Also if the applicant things that each space in the center of figure 4 inside element 4 are the second inlet and outlet bores, the examiner notes that a plane can be made that does not intersect both those spaces, and the they each have to have an opening on the top or side for fluid to enter them, that opening will be in a different direction that the opening shown in figure 4.

The above rejections are maintained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/19/2021